EXHIBIT 10.18

 

EXCLUSIVE DISTRIBUTION AGREEMENT

 

This Exclusive Distribution Agreement is dated December 5, 2001 and is entered
into by and between the following Parties:

 

NSP:

  

Nature’s Sunshine Products, Inc.

    

75 East 1700 South

    

Provo, UT 84606

    

Fax: (801) 342-4555

HET:

         

HealtheTech, Inc.

    

523 Park Point Drive, Third Floor

    

Golden, CO 80401

    

Fax: 303-526-5186

 

who agree as follows:

 

SECTION 1—INTRODUCTION AND DEFINITIONS

 

1.1 HET and its BodyGem System. HET is a Delaware corporation engaged in the
business of creating and/or acquiring new, innovative and safe technologies,
products, and services to promote and further the health and well-being of its
customers. HET has created and/or acquired proprietary technology relating to
the reading or measuring of a person’s metabolism. HET has utilized this
technology to create a system, including services, devices, disposables and
know-how, under the name, service mark and trademark BodyGem™. The BodyGem
system includes devices, disposables and know-how to facilitate metabolism
measurements in a safe, convenient and cost effective manner. As used in this
Agreement, the “BodyGem System” will mean the devices, disposables, technology
and know-how of HET relating to the measurement or reading of metabolism, in
their then-most-current commercialized form for non-medical device applications.
The BodyGem System includes, without limitation, the subject matter described in
Exhibit A. As HET creates or acquires improvements to the commercialized BodyGem
System or commercializes new developments and inventions relating to the
measurement or reading of metabolism that are incorporated into a new
commercialized version of the BodyGem System, HET shall offer to NSP these new
technologies under the terms of this Agreement as part of the BodyGem System.
Prices will be reasonably increased or decreased relative to current pricing
herein to reflect any increase or decrease in the cost of manufacturing of the
applicable BodyGem Devices and BodyGem Disposables having these new
technologies. Each such price increase or decrease will be documented by the
Parties. For the purposes of this Agreement, the following definitions also
apply:

 

“BodyGem Services” are the services and methods of measuring or reading a

 

Exclusive Distribution Agreement—Page 1



--------------------------------------------------------------------------------

person’s metabolism using the BodyGem System for non-medical applications.
BodyGem Services specifically exclude any services that are subject to
Medicare/Medicaid or other health care provider reimbursement.

 

“BodyGem Devices” are the devices, instrumentation, and equipment of the BodyGem
System used to measure or read a person’s metabolism. Exhibit A hereto lists the
currently commercialized BodyGem Devices. BodyGem Devices also include
applicable packaging and user documentation for those devices.

 

“BodyGem Disposables” are the single-use disposables and supplies used in the
BodyGem System in delivering or performing BodyGem Services. BodyGem Disposables
include the HET supplied mouthpiece and/or facemask identified in Exhibit A and
also includes any accompanying packaging and user documentation for the
disposable units.

 

“Multi-Level Direct Sales” shall mean direct marketing and/or sales of services
to consumers using independent representatives and/or authorized distributor
sales force, and may for the purposes of this definition, include the direct
marketing and/or sales of products necessary to perform such services to such
independent representatives or sales force.

 

1.2 NSP, its Business and NSP Distributors. NSP is a Utah corporation engaged in
the business of creating and/or acquiring new, innovative and safe products and
services which it sells through its Multi-Level Direct Sales distribution and
marketing channels and organization. These channels and organization include
managers, distributors and sales representatives who purchase products and/or
services from NSP for resale to their customers. These managers, distributors
and sales representatives are referred to herein as “NSP Distributors.” NSP
Distributors are not employees of NSP, but participate as independent
contractors in NSP’s Multi-Level Direct Sales distribution and marketing
channels and organization.

 

1.3 Intent of Agreement. The Parties intend through this Agreement for: (a) HET
to grant to NSP exclusive BodyGem System distribution, sales, marketing and
commercialization rights in the area of Multi-Level Direct Sales; and to (b)
define the performance criteria needed to maintain the exclusivity of such
rights, as more fully described below.

 

SECTION 2—RIGHTS, LICENSES, EXCLUSIVITY AND PROMOTION

 

2.1 Grant of License. HET hereby grants to NSP the exclusive world-wide BodyGem
Services and BodyGem System distribution, sales, marketing and commercialization
rights in the area of Multi-Level Direct Sales. This exclusive right is intended
to allow BodyGem Services sales by NSP Distributors directly to end-user
consumers using the HET supplied BodyGem System (including devices and
disposables), and is subject to the limitations provided in section 2.3.1 and
section 2.3 below. To enable or facilitate these rights, HET hereby grants to
NSP the world-wide

 

Exclusive Distribution Agreement—Page 2



--------------------------------------------------------------------------------

right and license: (a) to use and practice the BodyGem System and to authorize
and sublicense NSP Distributors to use and practice the BodyGem System for the
purpose of selling, delivering and/or performing BodyGem Services to or for
their customers; (b) to buy BodyGem Devices and BodyGem Disposables from HET,
and (c) to sell BodyGem Devices and BodyGem Disposables to NSP Distributors for
the purpose of facilitating NSP Distributor sales of the BodyGem Services. The
rights and licenses granted under this Section 2.1 are referred to as the
“License.”

 

2.2 NSP BodyGem Service Sales Customers. NSP and NSP Distributors may sell,
deliver and/or perform BodyGem Services to any end-user customers outside of the
Health Care Provider setting. The “Health Care Provider” setting consists of:
hospitals; licensed health care provider clinics, offices, establishments or
institutions; licensed physician’s offices; and public health institutions; but
expressly excludes any of the foregoing which may be an NSP Distributor, or have
an NSP Distributor on-site, or may be owned, operated or managed by an NSP
Distributor engaged in Multi-Level Direct Sales for NSP. NSP acknowledges that
the BodyGem System is not a medical device and that BodyGem Services by NSP
Distributors are not intended to be reimbursable health services under Medicare,
Medicaid or other health care provider reimbursement plans.

 

2.3 Exclusion from License. The License does not include any right for NSP to
sell any BodyGem Devices or BodyGem Disposables to any person who is not an NSP
Distributor. Additionally, the License does not include any exclusive rights to
make any sales of BodyGem Services in the non-exclusive territory identified in
section 2.3.1 below (i.e., such rights are non-exclusive).

 

2.3.1 Non-Exclusive Territory. NSP’s exclusive BodyGem Services sales rights
specifically excludes any exclusive right to make BodyGem Services sales (other
than from or through Multi-Level Direct Sales) in: (i) Day-Spa or Salon
establishments; (ii) third party retail stores (retail stores not wholly-owned
by NSP or a NSP distributor); or (iii) any corporation or educational
institution health, wellness or research facility. NSP’s and NSP Distributors’
BodyGem Services sales rights and the License in these settings are strictly
non-exclusive.

 

2.4 Exclusivity. Because of the exclusivity granted to NSP, HET warrants that it
has not and will not, grant any rights directly or indirectly to any third party
that violates the exclusivity of the distribution, sales, marketing and
commercialization rights granted to NSP in section 2.1 herein. It is agreed that
this exclusivity granted to NSP does not prevent HET from selling, delivering or
performing BodyGem Services to its customers through consumer retail stores or
from authorizing others to do so, even if NSP Distributors sell, deliver or
perform BodyGem Services in consumer retail stores.

 

2.5 Preservation of Exclusivity. In order for NSP to retain the exclusivity of
it’s exclusive rights provided in section 2.1, NSP must meet or exceed the
following purchase “Targets” for purchasing both BodyGem Devices and BodyGem
Disposables from HET:

 

Exclusive Distribution Agreement—Page 3



--------------------------------------------------------------------------------

Purchase Targets for BodyGem Devices:

 

 

Quantity Ordered

  

Period (all quarters are calendar quarters)

500 devices

  

Ordered on or before December 31, 2001

1,750 devices

  

Ordered during the first three quarters of 2002 combined

1,000 devices

  

Ordered during the last quarter of 2002

1,000 devices

  

Ordered during the first quarter of 2003

750 devices

  

Ordered during the second quarter of 2003

 

Purchase Targets for BodyGem Disposables:

 

Quantity Ordered

  

Period

50,000 units

  

Ordered on or before December 31, 2001

75,000 units

  

Ordered during the first two quarters of 2002 combined

100,000 units

  

Ordered during the third quarter of 2002

125,000 units

  

Ordered during the fourth quarter of 2002

125,000 units

  

Ordered during each subsequent quarter

 

2.5.1 Failure to Meet Purchase Targets. If a Purchase Target specified above is
not met for any Period (unless due to the fault of HET or the unavailability of
BodyGem Devices or BodyGem Disposables), then the exclusivity of the License
shall end at the end of that Period and the License shall thereafter be
non-exclusive for the remaining Term of the Agreement and NSP shall have no
continuing right of exclusivity under this Agreement. If orders for any given
Period exceed the Target Quantity Ordered, then the excess may be applied by NSP
to any subsequent Period(s) in order to satisfy any subsequent Target(s).

 

2.6 BodyGem Name and Mark. HET grants to NSP the right to use the HealtheTech™
and BodyGem™ names and trademarks in a manner approved by HET as consistent with
any HET specified branding requirements and guidelines, provided in advance by
HET to NSP, in connection with the sales, distribution, marketing and
commercialization of the BodyGem System to NSP Distributors, and further grants
to NSP the right to sublicense to NSP Distributors the use of the HealtheTech™
and BodyGem™ names and trademarks in a manner consistent with the HET specified
branding requirements and guidelines (as provided in advance by HET to NSP) in
connection with sales, distribution, marketing and commercialization of the
BodyGem Services BodyGem Services. HET reserves the right to deny any use of, or
demand the immediate discontinuation of any application of, the HealtheTech™ and
BodyGem™ names and trademarks that is inconsistent with such HET specified
branding requirements and guidelines. The HET branding requirements and
guidelines will be reasonable.

 

2.7 Promotion by NSP. In accordance with NSP’s normal business practices, NSP
shall actively promote the BodyGem System to NSP Distributors through
appropriately trained and

 

Exclusive Distribution Agreement—Page 4



--------------------------------------------------------------------------------

qualified NSP personnel in appropriate NSP publications and at appropriate NSP
conventions. It is HET’s responsibility to provide the appropriate training
under Section 4. The HealtheTech and BodyGem branding, artwork, logo, and
corporate identity specifications in the advertising and promotion activities of
NSP relating to the BodyGem System must be approved by HET, but such approval
will not be unreasonably withheld or delayed.

 

2.8 Promotion by HET. HET shall promote NSP’s and NSP Distributors’ BodyGem
Services offerings in appropriate advertising, public relations and other
marketing communications selected by HET and shall provide on the HET website a
URL link to the NSP website to allow customers interested in BodyGem Services to
find out more about receiving such services from a NSP Distributor.

 

2.9 Press Releases. Any press release by a party to this Agreement relating to
the business relationship between with the other party shall be subject to the
review and approval of the other party, and such approval shall be made promptly
and not be unreasonably withheld. Each party agrees to submit any such press
release to the other party for approval at lease one business day before any
public release.

 

SECTION 3—SALE OF DEVICES AND DISPOSABLES TO NSP

 

3.1 BodyGem Devices. NSP may purchase the BodyGem Devices from HET at the
following price and terms for the Term of this Agreement:

 

$995 per device (excluding shipping charges), F.O.B. HET’s distribution
facilities in the United States.

 

BodyGem Devices are to be deployed into service by trained and qualified NSP
personnel or NSP Distributors for the purpose of actively making sales of
BodyGem Services to customers. All BodyGem Devices purchased by NSP shall not be
resold by NSP, except to NSP Distributors, without the express written consent
of HET. With each BodyGem Device purchased, NSP must order (or already have in
inventory) an initial quantity of 100 disposables per BodyGem device to enable
sufficient deployment of the device in the NSP Distributor field.

 

3.2 BodyGem Disposables. NSP may purchase the BodyGem Disposables from HET at
the following prices and terms for the Term of this Agreement:

 

Quantity Ordered

  

Price per unit

0 – 25,000 units

  

$7.00/disposable

25,001 – 50,000 units

  

$6.00/disposable

50,001 – 75,000 units

  

$5.00/disposable

75,001 – 100,000 units

  

$4.00/disposable

 

Pricing for BodyGem Disposables (single-use mouthpiece or single-use face mask)
shall be in accordance with the above table and quantity discount schedule. To
qualify for volume discounts,

 

Exclusive Distribution Agreement—Page 5



--------------------------------------------------------------------------------

unit volumes must be placed in a single purchase order to qualify for the
discount. Prices are F.O.B. HET’s distribution facilities in the United States
and do not include shipping charges.

 

3.3 Ordering by NSP. NSP shall order BodyGem Devices and BodyGem Disposables
through purchase orders submitted to and accepted by HET. Each purchase order
will include the quantity of the devices or disposables ordered and the
destination(s) to which they shall be shipped by HET. NSP may designate the
shipping date, method of shipment, carrier, and other relevant instructions in
the purchase order. HET will use its best efforts to comply therewith. In the
event that HET is unable to comply with any of the foregoing shipping
formalities, HET will promptly give NSP notice thereof and notice of the
substitute shipping performance that HET will actually be able to provide. NSP
may cancel any order if HET’s noncompliance with the purchase order instructions
is material.

 

3.4 Title and Risk of Loss. Title and risk of loss will pass to NSP upon
shipment from HET distribution facilities of the device or disposable to the
destination specified in the NSP purchase order.

 

3.5 Payment Terms. Upon or after delivery of an order of BodyGem Devices or
BodyGem Disposables to NSP, HET shall invoice NSP for the order. Payment in full
shall be due no later than thirty (30) days after NSP’s receipt of the invoice,
provided that the invoice is properly stated and subject to NSP’s right to
return—see Section 3.6 below. There shall be no fees or charges other than the
purchase price specified in this Agreement and any applicable shipping
(including shipping insurance specified by NSP) charges. NSP is responsible for
the payment of shipping charges and any applicable sales taxes, customs fees,
and tariffs necessary to facilitate the shipment to the destination specified by
NSP. Purchase orders may be canceled at any time by NSP in writing prior to five
business days before the specified or scheduled shipping date.

 

3.6 Returns. Any BodyGem Devices or BodyGem Disposables that are defective or
damaged or not in conformance with their Specifications when received by NSP may
be rejected and returned by NSP to HET at HET’s expense. The “Specifications”
for a device or disposable are the descriptions and specifications published or
otherwise stated by HET in the applicable written user instructions or product
documentation. A BodyGem Device or BodyGem Disposable will be considered
“defective” if in its operation or use it malfunctions, produces or causes
erroneous results outside the product specification, is unsafe, fails to conform
to its Specifications, or is otherwise materially defective. If during the
Warranty Period (see Subsection 7.2 (g) below) it is discovered that a BodyGem
Device or BodyGem Disposable is not in compliance with a warranty under Section
7.2, then it may be returned by NSP at HET’s expense for either a refund of the
purchase price or for replacement with a device or disposable that is in
compliance with the warranties of Section 7.2, as elected by HET. NSP must
contact the HET Customer Support Department to report the intent to make a
warranty return and request instructions for completing such a warranty return.
HET will pay all shipping costs of providing such warranty replacements to NSP.

 

3.7 Price Increases. The prices set forth in Sections 3.1 and 3.2 are subject to
increase by HET after the 18 month Initial Term of this Agreement. Such
increases shall require at least 90 days

 

Exclusive Distribution Agreement—Page 6



--------------------------------------------------------------------------------

advance notice to NSP and shall not occur more than once per year. No increase
shall be more than once per year.

 

3.8 NSP Tracking. NSP shall keep accurate and current records of the sale or
disposition of each BodyGem Device and BodyGem Disposable purchased under this
Agreement by NSP to NSP Distributors or any third party. If HET desires, at its
sole expense, to replace, upgrade or audit the internally recorded use of such
devices upon reasonable notice to NSP, NSP shall facilitate prompt communication
with the NSP Distributors to enable access to such devices.

 

SECTION 4—TRAINING, SUPPORT AND CONSULTATION

 

4.1 Initial Training. HET will provide the following initial training to NSP
personnel and NSP Distributors designated by NSP:

 

  (a)   Five (5) full days (eight hours/day) of initial product training by a
HET designated trainer at HET directed to the theory and use of the BodyGem
System. This initial training will be provided in five consecutive business days
or in separate business days as designated by NSP, at dates specified by NSP and
as agreed to by HET, and shall be allocated in no less than half-day (4 hour)
increments. HET shall provide up to five (5) BodyGem Systems for use in this
initial training and up to 25 sets of training hand-out materials per half day
session. The providing of additional BodyGem Systems or handouts shall be
subject to the fees provided in section 4.5 below.

 

  (b)   All initial training shall be provided at HET facilities in Golden,
Colorado unless requested otherwise by NSP and is subject to the fee schedule of
section 4.5.

 

  (c)   HET shall provide one HET trainer per half day session. If NSP requests
more than one (1) HET trainer at any given session, fees for additional trainers
shall be paid by NSP in accordance with the fee schedule of section 4.5 below.

 

4.2 On-going Training. If and as requested by NSP, HET will provide on-going
BodyGem System theory and use training to NSP personnel and NSP Distributors
designated by NSP on the following basis:

 

  (a)   All on-going training shall be charged at a rate of six-hundred dollars
($600.00) per day per HET trainer and shall be charged in full day (8 hours)
increments. Each $600 fee includes up to twenty-five (25) training hand-out
packages and the use of up to five (5) BodyGem Systems. Any additional hand-out
packages or BodyGem Systems shall be provided in accordance with the fee
schedule of section 4.5.

 

  (b)   All on-going training shall be provided at HET facilities in Golden,
Colorado unless requested otherwise by NSP, and if conducted outside of HET’s
Golden, Colorado facilities shall be subject to the fee schedule in section 4.5.

 

Exclusive Distribution Agreement—Page 7



--------------------------------------------------------------------------------

  (c)   HET shall use all reasonable efforts to accommodate the time and place
for NSP requested on-going training, but any on-going training shall be schedule
by mutual agreement of the parties.

 

4.3 Customer Support. At no charge, HET shall provide on-going customer support
to NSP and NSP Distributors designated by NSP relating to the BodyGem System.
This customer support shall be provided at regular HET customer support hours (
currently 8:30 a.m. to 5:30 p.m. MST).

 

4.4 Training Forecasts. In order to provide reasonable notice to HET of known
NSP or NSP Distributor training requirements, NSP agrees to give non-binding
good faith training demand forecasts at the beginning of each month for the
following 60 day period during the Term of this Agreement. All forecasts shall
be in writing and shall specify the number of attendees and the desired location
and duration (in half-day increments).

 

4.5 Training Fee Schedule. Additional training services that are not otherwise
specified as no-charge to NSP under this section 4 shall be provided by HET and
reimbursed by NSP in accordance with the following fee schedule:

 

  (a)   Trainers: Six-hundred dollars ($600.00) per day (8 hours/day) billed in
half-day increments.

 

  (b)   Hand-out Packages: Reimbursed at actual HET cost. Estimated $0.05 per
page for copies, actual acquisition cost for re-prints, etc., plus any
applicable shipping charges for transfer to training location.

 

  (c)   BodyGem Systems: Seven-dollars ($7.00) per BodyGem Disposable used, no
charge for use of other BodyGem Devices

 

  (d)   Travel and Expenses: Actual travel time will not be subject to
reimbursement. All reasonable travel expenses, including lodging, meals,
transportation, and economy class airfare, and reasonable ancillary travel
expenses such as phone, fax or shipping charges related to the training, shall
be reimbursed to HET by NSP. Travel must be approved or otherwise requested in
advance in writing by NSP.

 

  (e)   All fees and expenses shall be invoiced by HET and reimbursed by NSP
within 30 days of date of invoice.

 

4.6 Written Instructions. HET shall provide to NSP written instructions with the
BodyGem Devices and BodyGem Disposables for the correct, proper and safe
operation and use of the BodyGem Device.

 

SECTION 5—SOFTWARE

 

5.1 Development of BLP Software. HET will develop for NSP within a reasonable
time a NSP branded professional software application (a re-badged version of
HET’s current BalanceLog PRO™ software product) that would allow each NSP
Distributor to track the metabolic

 

Exclusive Distribution Agreement—Page 8



--------------------------------------------------------------------------------

measurements, nutrition, fitness, and weight loss data of each of his or her
enrolled customers. This application is referred to as the “BLP Software”. The
parties agree to negotiate in good faith a mutually agreeable
license/subscription fee agreement that would apply to NSP’s and NSP
Distributors’ copying, use of, and rights to, the BLP Software or, an applicable
per-copy purchase price of the BLP Software, upon presentation of the Beta
version of the BLP Software to NSP. At NSP’s option, NSP and NSP Distributors
shall have similar access and rights to the non-re-badged version of HET’s
current BalanceLog PRO™ software product subject to a negotiated, mutually
agreeable license or subscription fee agreement for such software. Until such
time, the non-re-badged version will be available to NSP and NSP Distributors at
HET’s then-current generally available distributor pricing and terms. Whenever
the context reasonably permits, the parties shall agree to include all
warranties and indemnifications in this Agreement to any software license
anticipated under this Section 5.1 in the same manner that they apply to the
BodyGem Devices or BodyGem Disposables.

 

5.2 Maintenance of Software. If the parties agree to pricing and deployment of
the BLP Software to NSP Distributors, HET shall maintain the BLP Software for
NSP. Maintenance shall include the following: (a) correcting programming errors
and other defects and problems in the Software reported by NSP to HET, and (b)
keeping the Software in conformance with its applicable documentation and
specifications. HET shall make corrections and provide fixes and work-around
solutions to NSP as soon as possible and in a competent and professional manner.

 

5.3 New Versions. HET shall keep the BLP Software, if subject to a license or
subscription agreement between the parties, current with the offering of future
versions and releases of the BalanceLog PRO™ software product and the same shall
be made available by HET to NSP as “BLP Software.”

 

SECTION 6—INTELLECTUAL PROPERTY

 

6.1 Ownership. HET has represented and warranted to NSP that the BodyGem System
is protected by the HET portfolio of pending and issued patents directed to HET
technologies and is proprietary to HET. Based on this representation and
warranty, NSP acknowledges HET’s rights of ownership in the patents and other
intellectual property in the BodyGem System. This ownership by HET does not
extend to or include anything independently developed or created by NSP or NSP
Distributors.

 

6.2 Restrictions. Nothing in this Agreement assigns or conveys to any Party any
rights of ownership of any of the trademarks, product names, symbols, slogans,
marketing materials, customer lists, know-how or goodwill of the other Party.
The BodyGem and HealtheTech trademarks, service marks, and names and the
goodwill associated therewith shall belong to HET.

 

6.3 Indemnification.

 

(a) HET shall indemnify NSP (and its employees, officers and directors) and NSP

 

Exclusive Distribution Agreement—Page 9



--------------------------------------------------------------------------------

Distributors against, and hold them harmless from, any and all litigation,
arbitration, mediation, judgments, awards, settlements, attorneys’ fees,
expenses, costs, damages and losses arising from any claim by any other person
or entity that any of the BodyGem System (including any service, device or
disposable), as provided, delivered or disclosed by HET to NSP, or NSP’s or NSP
Distributor’s use, practice, sale, delivery, performance, marketing,
distribution or commercialization thereof: (a) constitutes an infringement,
misappropriation or violation of any patent, copyright, trade secret, trademark,
service mark or other intellectual property or other right, or (b) as result of
a defect in design or manufacture, or as the result of HET’s negligence, has
injured or damaged a person, or caused his or her death, or is unsafe or
harmful. A products liability claim shall be deemed within the scope of (b)
above. However, HET’s indemnification obligations shall not apply to any claim
caused by or arising from NSP’s or an NSP Distributor’s negligence or failure to
follow the written instructions provided by HET to NSP under Section 4.6.

 

(b) NSP shall indemnify HET and HET’s suppliers, employees, officers and
directors against, and hold them harmless from, any and all litigation,
arbitration, mediation, judgments, awards, settlements, attorneys’ fees,
expenses, costs, damages and losses arising from any claim by any other person
or entity that is harmed in any way from NSP’s use of any BodyGem System that is
not in conformance with HET’s written instructions under Section 4.6 for use of
the BodyGem System or that is in any way the result of NSP’s negligence in
providing BodyGem Services, including put not limited to any unauthorized re-use
of the BodyGem Disposables. NSP’s obligation to indemnify and hold harmless does
not apply to NSP Distributors or their use of any BodyGem System that is not in
conformation with HET’s written instructions or any negligence of NSP
Distributors. However, see (c) below.

 

(c) NSP will include with BodyGem Devices and BodyGem Disposables distributed by
NSP to NSP Distributors, such written disclaimers and notices as are included by
HET with the devices and disposables when delivered to NSP. Such disclaimers and
notices must be the same as those that are generally included by HET in or with
BodyGem Devices and BodyGem Disposables sold to customers other than NSP.

 

6.4 Intellectual Property Notices. NSP will not remove, alter or obscure any
patent, copyright or trademark notices included on any BodyGem Devices or
BodyGem Disposables delivered to NSP when the same are sold by NSP to NSP
Distributors.

 

SECTION 7—WARRANTIES, DISCLAIMERS AND LIMITATIONS

 

7.1 Warranty by NSP. NSP represents and warrants that:

 

  (a)   NSP has the right and power to enter into this Agreement.

 

  (b)   This Agreement is not contrary to or in violation of any other agreement
to which NSP is a party or any obligation of NSP to another person or entity.

 

  (c)   NSP understands that for safety reasons, the BodyGem Disposables are
single-

 

Exclusive Distribution Agreement—Page 10



--------------------------------------------------------------------------------

use only, that re-use of a BodyGem Disposable is in violation of the written
instructions for use of the BodyGem System and that re-use of a BodyGem
Disposable could result in transmission of communicable diseases. NSP warrants
that it shall comply with Section 6.3 (c) and shall not provide any training or
communication to NSP Distributors that is contrary to the written instructions
provided under section 4.6 herein.

 

7.2 Warranty by HET. HET represents and warrants that:

 

  (a)   HET has the right and power to enter into this Agreement and to grant
the licenses and rights granted to NSP under this Agreement.

 

  (b)   This Agreement is not contrary to or in violation of any other agreement
to which HET is a party or any obligation of HET to another person or entity.

 

  (c)   HET owns or has acquired rights to the proprietary BodyGem System
technologies and owns or has secured rights to all known applicable patents,
copyrights and other intellectual property thereto.

 

  (d)   With respect to all BodyGem Devices and BodyGem Disposables sold or
delivered to NSP under the terms of this Agreement, marketable title to such
devices and disposables will pass to NSP upon delivery, free and clear of any
liens, encumbrances, or defects in title and of any claims by third parties that
may interfere with NSP’s rights under this Agreement.

 

  (e)   The BodyGem System, BodyGem Services, and the BodyGem Devices and
BodyGem Disposables sold or delivered to NSP, as provided, delivered or
disclosed by HET to NSP, and NSP’s and each NSP Distributor’s use, practice,
sale, delivery, performance, marketing, distribution or commercialization
thereof (without violating the applicable written instructions of Section 4.6),
do not and will not constitute an infringement, misappropriation or violation of
any patent, copyright, trade secret, trademark, service mark or other
intellectual property or other right of any other person or entity.

 

  (f)   When shipped to NSP, the BodyGem Devices and BodyGem Disposables shall
be in an undamaged and merchantable condition.

 

  (g)   For the Warranty Period, the BodyGem Devices and BodyGem Disposables
shall not be “defective” (as defined in Section 3.6) and shall conform to their
applicable written Specifications. The “Warranty Period” shall be one year
beginning on the date that the BodyGem Device or BodyGem Disposable is delivered
to NSP. However, for BodyGem Devices and BodyGem Disposables sold by NSP to NSP
Distributors, the one year Warranty Period

 

Exclusive Distribution Agreement—Page 11



--------------------------------------------------------------------------------

         shall begin on the date that the device or disposable is delivered to
the NSP Distributor, but shall in no event be longer than fifteen (15) months
from the date that device or disposable is delivered to NSP.

 

  (h)   The BodyGem System, including the BodyGem services, BodyGem devices and
BodyGem disposables, and their practice and use as disclosed or taught by HET in
its written instructions under Section 4.6, shall be in conformance with all
applicable laws and regulations, including, without limitation, any applicable
FDA regulations.

 

  (i)   The BodyGem System is not considered a medical device, and has not been
submitted to the FDA for clearance to market as a medical device. Additionally
BodyGem Services are not intended to be reimbursable health care services under
Medicare / Medicaid. HET warrants that FDA clearance is not required for the
BodyGem System and BodyGem Services and that they are non-medical.

 

7.3 Disclaimers. NO PARTY MAKES ANY WARRANTY NOT EXPRESSLY SET FORTH IN THIS
AGREEMENT. IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE ARE DISCLAIMED AND EXCLUDED.

 

7.4 Limitation on Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR ANY CONSEQUENTIAL, SPECIAL, INDIRECT, INCIDENTAL OR PUNITIVE
DAMAGES, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

SECTION 8—TERM AND TERMINATION

 

8.1 Initial Term and Renewals. The initial term of this Agreement shall be 18
months beginning on the date of this Agreement (the “Initial Term”). Unless and
until NSP fails to meet a Period Target under Section 2.5 of this Agreement, NSP
shall have the right to renew this Agreement on a year to year basis after the
18 month Initial Term, up to a maximum of two twelve-month renewal periods. By
mutual written agreement between the Parties, the Parties may further renew this
Agreement beyond the two twelve month renewal periods.

 

8.2 Breach. In the event of a breach by either Party of any of the provisions of
this Agreement, the other Party shall have the right to terminate this Agreement
at any time if the breaching Party fails to cure said breach within 30 days of
receiving written notice of said breach. The notice must describe the breach in
reasonable detail to the best of the nonbreaching Party’s knowledge and must
indicate how the breach can be cured by the breaching Party if it is curable. If
the breaching Party reasonably requires more than 30 days to cure said breach,
the 30 day period shall be extended as reasonably necessary to allow completion
of the cure, provided that the breaching Party begins the cure within the 30 day
period and diligently pursues the cure to

 

Exclusive Distribution Agreement—Page 12



--------------------------------------------------------------------------------

completion. If the breach is incurable, then the breach shall be deemed cured if
the breaching Party pays to the nonbreaching Party the damages suffered by the
nonbreaching Party because of the breach and if the breaching Party takes
reasonable action to mitigate the damages and to prevent the breach from
occurring again. If the existence of the breach is disputed, then this dispute
shall first be resolved by arbitration in accordance with Section 9.7. If the
arbitrator concludes that a breach has occurred, then the provisions of this
Section 8.2 shall apply and the breaching Party shall then have an opportunity
to cure. The right of termination shall be in addition to any and all other
remedies to which the nonbreaching Party may be entitled.

 

8.3 Early Termination. Notwithstanding anything herein to the contrary, NSP may
terminate this Agreement without cause at any time during the initial Term of
this Agreement by giving at least ninety (90) days advance written notice to HET
of it’s intent to terminate

 

8.4 Effect of Termination. Termination of this Agreement shall not release NSP
from any obligation to make payments to HET for BodyGem Devices or BodyGem
Disposables sales to NSP, or for training provided to NSP and subject to fees
under section 4 herein, prior to such termination. Purchase orders placed by NSP
and accepted by HET prior to termination shall be filled and delivered by HET in
accordance with the terms of the purchase order and applicable terms of this
Agreement. Termination of this Agreement shall not apply to or affect any
BodyGem Devices or BodyGem Disposables sold or delivered to NSP prior to
termination (i.e., this Agreement will continue to govern such devices and
disposables), and the License shall continue to apply thereto, including,
without limitation, the right for NSP and NSP Distributors to continue to use
such BodyGem Devices and BodyGem Disposables to offer and perform BodyGem
Services in conformance with the obligations and restrictions of this Agreement.

 

SECTION 9—GENERAL PROVISIONS

 

9.1 Governing Law and Forum. This Agreement shall be governed by and enforced in
accordance with the laws of the state of Colorado and of the United States of
America. Nothing in this Section 9.1 shall determine the jurisdiction or venue
of any litigation between the Parties.

 

9.2 Entire Agreement. This Agreement: (i) represents the entire agreement
between the Parties relating to the License and the BodyGem System, (ii)
supersedes all prior agreements, understandings, representations and warranties
relating to the subject matter of this Agreement, and (iii) may only be amended
by a writing signed by both Parties.

 

9.3 Assignment. In the absence of the other Party’s advance written consent,
neither Party shall have the right nor the power to assign or transfer this
Agreement or any rights (including the Licenses) under this Agreement or to
delegate any duties or responsibilities under this Agreement to any third party.
However, such consent is not necessary for an assignment or transfer of this
Agreement: (a) by NSP to any person or entity who acquires substantially all of
the business assets of NSP, or (b) by HET to any person or entity who acquires
substantially all of the business assets of HET. Any assignee or transferee to
whom this Agreement is assigned or transferred must agree, in a

 

Exclusive Distribution Agreement—Page 13



--------------------------------------------------------------------------------

writing delivered to the nonassigning or nontransferring Party, to be bound by
this Agreement in the same manner that the assigning or transferring Party is
bound by this Agreement.

 

9.4 Notices. All notices and consents permitted or required under this Agreement
must be in writing and shall be delivered to the other Party at the address set
forth at the beginning of this Agreement or such substitute address as either
Party may specify by written notice to the other party. Notice to HET shall be
addressed to the attention of Chief Operating Officer, and notice to NSP shall
be addressed to the attention of Chief Executive Officer.

 

9.5 Headings. Section headings used herein are for convenience only and shall
not be used to broaden or limit this Agreement.

 

9.6 Severability. If any provision in this Agreement is invalid or
unenforceable, such provision shall be construed, limited, or if necessary,
severed to the extent necessary to eliminate such invalidity or
unenforceability, and all other provisions of this Agreement shall remain in
effect.

 

9.7 Dispute Resolution and Arbitration. In the event of any dispute between the
Parties relating to this Agreement or its subject matter, they shall first seek
to amicably resolve or settle the dispute in good faith by mutual agreement. If
they have not reached a resolution or settlement within 30 business days, then
either party may thereafter submit the dispute to arbitration, and if so
submitted, shall be finally settled by arbitration conducted in accordance with
the commercial arbitration rules of the American Arbitration Association or its
successor. The Parties shall attempt to mutually agree upon a neutral arbitrator
within 30 days of submission to arbitration. If the Parties cannot reach such
agreement, they shall request the American Arbitration Association or its
successor to promptly designate a neutral arbitrator. The arbitration shall be
conducted in Denver, Colorado if the arbitration is demanded by NSP. The
arbitration shall be conducted in Salt Lake City, Utah if the arbitration is
demanded by HET. The decision by the arbitrator shall be binding and conclusive
upon the Parties, their successors, assigns and trustees and they shall comply
with such decision in good faith, and each Party hereby submits itself to the
jurisdiction of the courts of the place where the arbitration is held, but only
for the entry of judgment or for the enforcement of the decision of the
arbitrator hereunder. Judgment upon the award may be entered in any court having
jurisdiction.

 

9.8 Relationship. Neither Party is the partner, joint venturer, agent or
representative of the other Party. NSP and HET are independent contractors.
There is no employment or agency relationship between the Parties. Neither Party
has the authority to make any representations or warranties or incur any
obligations or liabilities on behalf of the other Party. Neither Party shall
make any representation to a third party inconsistent with this Section 9.8.

 

9.9 Construction. This Agreement represents the wording selected by the Parties
to define their agreement and no rule of strict construction shall apply against
or in favor of either Party.

 

9.10 Waiver. Any waiver of, or promise not to enforce, any right under this
Agreement shall not be enforceable unless evidenced by a writing signed by the
Party making said waiver or

 

Exclusive Distribution Agreement—Page 14



--------------------------------------------------------------------------------

promise.

 

9.11 Remedies. Any remedies set forth in this Agreement are not exclusive, and
either Party will be entitled alternatively or cumulatively to damages for
breach of this Agreement and to any other available legal or equitable remedies.

 

9.12 Successors. This Agreement shall be binding upon and inure to the benefit
of the Parties and their respective permitted successors and assigns.

 

9.13 Execution. This Agreement may be executed in any number of duplicate
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. The persons signing below
represent that they are duly authorized to execute this Agreement for and on
behalf of the Party for whom they are signing.

 

AGREED TO AND ACCEPTED BY:

 

HealtheTech, Inc. (“HET”)

By (Signature):

 

/s/ James R. Mault

--------------------------------------------------------------------------------

Name:

 

James R. Mault, MD

Title:

 

CEO

 

Nature’s Sunshine Products, Inc. (“NSP”)

 

By (Signature):

 

/s/ Craig D. Huff

--------------------------------------------------------------------------------

Name (print):

 

Craig D. Huff

--------------------------------------------------------------------------------

Title:

 

Chief Financial Officer

--------------------------------------------------------------------------------

 

Exclusive Distribution Agreement—Page 15



--------------------------------------------------------------------------------

EXHIBIT A

 

Description of the BodyGem System

(including services, devices and disposables)

 

I.   BodyGem Devices:

 

  a.   BodyGem System Kit—PN 100-001-01. Includes BodyGem Metabolic Meter, power
adapter, 1 single use disposable mouthpiece, 1 single use disposable facemask,
User Guide instructions for use and BodyGem case.

 

II.   BodyGem Disposables:

 

  a.   Single Use Disposable Mouthpiece

   i.   3 pack—PN 100-0020-01

  ii.   25 pack—PN 100-0006-01

 

  b.   Single Use Disposable Facemask (available in small, medium and large
sizes)

   i.   3 pack

  ii.   25 pack

 

Exclusive Distribution Agreement—Page 16